DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 03/30/2021 and 11/22/2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Prior Art
Chang et al. (US 20210309147 – Cited IDS)
Chang (US 20210044236 – Cited IDS)
Lee et al. (US 20210379998)
Zhang et al. (CN 113497997)
Allowable Subject Matter
Claims 1-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent claim 1: the prior art fails to disclose an apparatus of generating a sound of a vehicle, the apparatus comprising: 

	a controller configured to generate a target current for generating the torque of the rotational component and for generating the torque of the vibration component, and to determine the target driving current for driving the motor according to the target current; and 
	a sound output device coupled to the motor and configured to generate a target sound by the torque of the vibration component.
	Furthermore, the above limitations in combination with the rest of the disclosed limitations cause the claim distinguished from the prior art.
Regarding independent claims 10 and 19: these claims are the corresponding method and non-transitory computer readable storage medium of the apparatus in claim 1 and allowed under the same reasons applied to the claim 1.
Conclusion
This application is in condition for allowance except for the following formal matters:
	Claims 3-5 depend on claim 1 and recite limitation “the target signal processor” which having an antecedent basis issue. Suggest fixing the issue by changing the dependency of claims 3-5 to claim 2 instead of claim 1.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L TON whose telephone number is (571)270-7839. The examiner can normally be reached Monday - Friday 8:00 AM - 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian C Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L TON/Primary Examiner, Art Unit 2654